Citation Nr: 1225945	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  03-37 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for hematuria, to include as secondary to the service-connected Hepatitis C. 

2. Entitlement to service connection for diabetes mellitus, to include as due to the service-connected Hepatitis C. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from June 1971 to June 1974, and subsequent service in the U.S. Army Reserve. He also had active military service in the United States Marine Corps (USMC) from December 1976 to September 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. By that rating action, the RO, in part, declined to reopen a previously denied claim for service connection for hematuria. The RO also denied service connection for diabetes mellitus. The Veteran appealed the RO's August 2000 rating action to the Board. 

In June 2007, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge. A copy of the transcript has been associated with the claims file. 

In September 2007, the Board remanded the Veteran's claims for additional development. In October 2010, the Board reopened the previously denied claim of service connection for hematuria. The reopened claim, along with the issue of service connection for diabetes mellitus, was remanded for further development. 






The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims were remanded in October 2010 in order to schedule him for additional VA examinations and to obtain additional medical opinions. While the Veteran was afforded the requested VA examinations in December 2012, the examiners' opinions are not legally adequate for the Board to conduct appellate review. For this reason, the claim must be remanded. 

Regarding both service connection claims on appeal, the Veteran argues that his service-connected Hepatitis C has either caused, or made worse, his sickle cell trait with resultant hematuria and diabetes mellitus. Specifically, the Veteran contends that his impaired liver function has resulted in decreased blood clotting capacity which therefore resulted in hematuria. He has also submitted medical journal evidence which indicates that patients with Hepatitis C have a higher prevalence of diabetes mellitus as compared to the general population. 

Regarding his claim for service connection for hematuria, in February 1994, a private physician concluded that "in all likelihood" the Veteran's hematuria was caused by his sickle cell trait, a disability for which service-connection has not been established. The Veteran has also raised an alternate theory of causation - that of aggravation of a pre-existing condition. The Veteran's service treatment records from his period of military service in the USMC show that he has sickle cell trait - a genetic condition. The Veteran maintains that he did not have hematuria on entry into the USMC and that it developed during this time, thus demonstrating aggravation of his sickle cell condition.

As noted, in December 2010, the Veteran's claim for service connection for hematoma was remanded in order to schedule him for an additional VA examination and to obtain a medical opinion. The examiner was asked to indicate whether the Veteran's sickle cell trait with hematuria preexisted his entry into service, and, if so, whether it was aggravated thereby; or, if the Veteran's sickle cell trait did not preexist his military service, did it have its onset during, or was otherwise related to any period of active military service. The examiner was also asked to opine on whether the Veteran's hematoma had been caused or aggravated by his service-connected Hepatitis C. The remand instructions requested that the examiner comment on the above-mentioned 1994 private treatment record and the Veteran's service treatment records which document that he was treated for hematuria in June 1977, April 1980, and February 1982.

In a December 2010 examination report, a VA examiner noted that the Veteran's claims folder was unavailable but that his "medical records" had been reviewed. In discussing his medical history, the examiner noted that the Veteran's hematuria had not been well documented, but that he had "a history of gross hematuria . . . after two parachute jumps" during service. However as noted, the Veteran's service treatment records document that he complained of blood in his urine on three separate occasions. While the VA examiner issued an addendum after reviewing the Veteran's claims file in March 2011, the addendum stated - in its entirety - that the "medical opinion is unchanged." As a result, it is unclear whether the examiner was aware of the documented third hematuria and to what extent her opinions were affected by the inaccurate factual premise that the Veteran only experienced two episodes of hematuria following parachute jumps. See Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative). 

Furthermore, the examiner stated that "Hepatitis C has no effect on microhematuria of any etiology" but did not provide an explanation for this conclusion. See Hernandez-Toyens v. West, 11 Vet.App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Bloom v. West, 12 Vet.App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects 'clinical data or other rationale to support his opinion.') An addendum from the examiner is therefore required.

With respect to the Veteran's claim of service connection for diabetes mellitus, after conducting a physical examination and reviewing the Veteran's claims folder, the December 2010 VA examiner noted the Veteran was diagnosed with diabetes more than 10 years after his separation from service. The examiner then reported that "as far as [her] and some of [her] medical [colleagues] knowledge is concerned, Hepatitis C [does] not have [any] direct etiological connection with diabetes." As a result, the examiner concluded that the Veteran's diabetes mellitus is "less likely than not caused or aggravated by his period of military service."  

In an undated brief, the Veteran, through his representative, argued that the December 2010 VA diabetes mellitus examination is inadequate because the VA examiner appeared to base her opinion on conversations with medical personnel rather than substantive research. The Veteran also noted that the examiner did not comment on the medical treatise contained in the claims file which suggests a link between type II diabetes mellitus and Hepatitis C. 

It may be that appropriate research was conducted but not reported. However, the examiner's opinion is not adequate for appellate review without a statement of the basis for any opinion. Further, the medical opinion contained in the December 2010 VA examination is inadequate because the examiner did not note the medical treatise article submitted by the Veteran which indicates that patients with Hepatitis C have a higher prevalence of diabetes mellitus. Moreover, the examiner's opinion provides no explanation as to why the Veteran's diabetes mellitus could not develop after his military service or why Hepatitis C does not have any etiological connection with diabetes. See Bloom, supra (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); see also Hernandez- Toyens, supra (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file and a copy of this remand to the examiner who conducted the December 2010 VA examination. If that examiner is not available, schedule the Veteran for a VA hematologic or similarly specialized examination, to be conducted by a qualified examiner. Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions. The following considerations will govern the examination: 

a. The claims files MUST be made available to and thoroughly reviewed by the examiner in connection with the examination, and the examiner must acknowledge such receipt and review in any report generated as a result of the examination. 

b. The examiner must review the Veteran's statements and testimony, as well as service treatment records in conjunction with the examination. Any special diagnostic studies deemed necessary must be performed. 

c. After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following questions: 

(i) Has the Veteran's hematuria been caused, or aggravated (made permanently worse) by, the service- connected Hepatitis C? 

(ii) On the basis of the clinical record, can it be concluded as medically undebateable that the Veteran's sickle cell trait with hematuria preexisted his entry into military service in the USMC in December 1976, as he has alleged? 

(iii) If it is found as medically undebateable that the Veteran's sickle cell trait with hematuria did clearly preexist the Veteran's period of military service in the USMC, can it also be concluded as medically undebateable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?; and 

(iv) If sickle cell trait with hematuria is not found to have so preexisted service, did it have its onset during, or is it etiologically related to, any period of active military service? 

In formulating all of the above-requested opinions, the examiner must comment on service treatment records from the Veteran's period of military service in the USMC, reflecting that he had received treatment for hematuria in June 1977, April 1980, and February and July 1982. 

IN ANSWERING THE ABOVE-CITED QUESTIONS, THE EXAMINER MUST COMMENT ON A FEBRUARY 1994 PRIVATE TREATMENT REPORT, REFLECTING THAT IT WAS THE EXAMINING PHYSICAN'S OPINION THAT "IN ALL LIKELIHOOD" THE VETERAN'S HEMATURIA WAS CAUSED BY HIS SICKLE CELL TRAIT. (See February 1994 report, prepared by Group Health Association); 

The examiner MUST provide a rationale for his or her opinion, and indicate that a review of the claims files was conducted. 

2. Schedule the Veteran for a VA endocrine or similarly specialized examination, to be conducted by a qualified examiner. 

a. The claims files must be made available to and thoroughly reviewed by the examiner in connection with the examination, and the examiner must acknowledge such receipt and review in any report generated as a result of the examination. 

b. The examiner MUST review the Veteran's statements and testimony, as well as service treatment records in conjunction with the examination. Any special diagnostic studies deemed necessary should be performed. 

c. After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following questions: 

(i) Has the Veteran's diabetes mellitus been caused, or aggravated (made permanently worse) by, the service-connected Hepatitis C? and 

(ii) Did the Veteran's diabetes mellitus have its onset during, or is it etiologically related to, any period of military service? 


IN ANSWERING THE ABOVE-CITED QUESTION, THE EXAMINER MUST COMMENT ON A MEDICAL ARTICLE CONTAINED IN THE CLAIMS FILE WHICH INDICATES THAT PATIENTS WITH HEPATITIS C HAVE A HIGHER PREVALENCE OF DIABETES MELLITUS; 

The examiner MUST provide a rationale for his or her opinion, and indicate that a review of the claims files was conducted. 

3. The RO/AMC must then readjudicate the claims for service connection for hematuria and diabetes mellitus, both to include on a secondary basis, to include consideration of Allen v. Brown, supra. If any benefit sought on appeal remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case and afforded an opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the appellant until she is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

